      Case: 1:17-cv-02246 Document #: 155 Filed: 04/12/19 Page 1 of 2 PageID #:2285



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 DOROTHY FORTH, LISA BULLARD,
 RICARDO GONZALES, CYNTHIA RUSSO,
 INTERNATIONAL BROTHERHOOD OF
 ELECTRICAL WORKERS LOCAL 38
 HEALTH AND WELFARE FUND,
 INTERNATIONAL UNION OF              Civil No.: 1:17-cv-02246
 OPERATING ENGINEERS LOCAL 295-
 295C WELFARE FUND, AND
 STEAMFITTERS FUND LOCAL 439, on
 Behalf of Themselves and All Others
 Similarly Situated,

                        Plaintiffs,

 v.

 WALGREEN CO.,

                        Defendant.


                    ORDER ON DEFENDANT’S MOTION TO COMPEL

         This case coming on Defendant Walgreens Co.’s (“Walgreens” or “Defendant”) Motion to

Compel, the Court having reviewed the pleadings filed by the parties and heard oral argument, IT

IS HEREBY ORDERED:

         1. Defendant’s Motion to Compel is granted;

         2. Plaintiffs Dorothy Forth, Lisa Bullard, Ricardo Gonzales, and Cynthia Russo (the
            “Individual Defendants”) are ordered to respond in full to Walgreens’ Interrogatory
            No. 1, including for prescriptions filled at pharmacies other than Walgreens, by
            providing all of the information requested in the Interrogatory either through written
            responses, production of documents sufficient to show all of the requested
            information, or a combination of written responses and production of documents;

         3. The Individual Plaintiffs are ordered to produce all documents responsive to
            Walgreens’ Request for Production No. 15 that relate to prescriptions filled at
            pharmacies other than Walgreens, including but not limited to an unredacted copy of
  Case: 1:17-cv-02246 Document #: 155 Filed: 04/12/19 Page 2 of 2 PageID #:2286



         Defendant’s Deposition Exhibit 2 and copies of all receipts for purchases of
         prescription drugs;

      4. The Individual Plaintiffs are ordered to produce their tax returns (whether filed
         individually or jointly) for any tax year from 2007 to the present in which the
         Individual Plaintiff took a medical expense deduction, redacted to exclude any
         portion of the tax returns that do not relate to the medical-expense deduction and its
         impact on the person’s tax liability after consulting with Walgreens on the proper
         scope of any redactions. Should the parties be unable to agree on the proper scope of
         any redactions, they are to bring the issue before the Court in a Joint Status Report to
         be filed before the next status conference.



DATED: April 12, 2019                               ENTERED:




                                                    The Honorable Sheila M. Finnegan




                                              -2-
